—Determination unanimously confirmed without costs and petition dismissed. Memorandum: We reject the contention of petitioner that the inmate misbehavior report, by itself, did not constitute substantial evidence in support of the determination that he violated two inmate rules (see, People ex rel. Vega v Smith, 66 NY2d 130). The report alleges that petitioner engaged in conduct disturbing to the order of the facility by talking with other inmates while being escorted to the facility hospital and that he disobeyed a direct order not to talk. It was authored by the correction officer who issued the order and escorted the inmates and it contains a detailed description of petitioner’s conduct. The fact that another correction officer who co-signed the report could not positively identify petitioner at the hearing as one of the inmates who was talking did not negate the reliability and probative value of that report (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Taylor v Coughlin, 190 AD2d 900, lv denied 82 NY2d 651). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Lawton, J. P., Wesley, Balio, Davis and Boehm, JJ.